Citation Nr: 0945296	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-35 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for otitis media.

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Law Clerk





INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1970 to February 1973 and from September 1977 to 
April 1990.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision of 
the Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) that denied an increased rating for bilateral 
hearing loss with otitis media, rated at 0 percent.  For 
reasons that will be explained in greater detail below, 
otitis media and hearing loss will be addressed as separate 
entities.  The Veteran had requested a Travel Board hearing; 
he withdrew such request in July 2009.  


FINDINGS OF FACT

1. The Veteran's service-connected otitis media is not shown 
to have been active at any time during the appeal period; 
suppuration and/or polyps were not shown.

2. It is not shown that at any time during the appeal period 
the Veteran had hearing acuity worse than Level I in either 
ear. 


CONCLUSIONS OF LAW

1. A compensable rating for otitis media is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.87, Code 6200 (2009).

2. A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  In a claim for increase, the 
VCAA requirement is generic notice, that is, the type of 
evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 
2009).   

The appellant was advised of VA's duties to notify and assist 
in the development of the claims prior to their initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  A January 2006 letter explained the evidence 
necessary to substantiate his claim, the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  A March 2006 letter informed the 
Veteran of disability rating and effective date criteria.  He 
has received the general-type notice described in Vazquez-
Flores, and has had ample opportunity to respond/supplement 
the record.  It is not alleged that notice was less than 
adequate.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for VA examinations in March 2006 and May 
2008.  While the examiners did not comment regarding the 
functional impairment that would be due to the hearing loss 
(See Barr v. Nicholson, 21 Vet. App. 303 (2007), indicating 
that VA must provide an examination that is adequate for 
rating purposes), given the speech discrimination scores 
reported, the impact of the hearing loss on occupational and 
every day activities would clearly be no more than minimal.  
Consequently, the Board concludes that the examinations were 
not inadequate for rating purposes.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  

B. Factual Background

The Veteran's STRs show findings of otitis media and 
associated hearing loss (mixed type and particularly high 
frequency), and that he underwent eustachian tube implacement 
surgery.  When he was examined by VA in June 1990 (in 
conjunction with his claim of service connection for these 
disabilities), audiometry did not find a hearing loss 
disability by VA standards in either ear.  An August 1990 
rating decision noted there was no evidence of current 
hearing loss disability and awarded service connection for 
bilateral high frequency hearing loss with otitis media 
(rated 0 percent) based on the service history (and resolving 
reasonable doubt in the Veteran's favor).  

The instant claim for increase was received in October 2005.  
A September 2005 VA audiology clinic record notes that the 
Veteran's word recognition ability was excellent.  He had 
mild to moderate-severe conductive hearing loss, right ear 
and mild to severe mixed hearing loss, left ear.  

May 2002 through June 2006 VA outpatient treatment records 
reveal that in October 2005 the Veteran reported he had 
trouble hearing where there was background noise.  He was to 
be referred to audiology for possible hearing aids.   

A March 2006 VA outpatient treatment record shows that 
bilaterally the Veteran's tympanic membranes were gray with 
good right reflex, the anterioinferior tympanic membranes 
were thinned from previous pressure equalizing tubes, there 
was no retraction pocket, perforation, or middle ear 
effusion, and external auditory canals were without 
inflammation. 

On March 2006 VA audiological evaluation, audiometry revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
25
LEFT
25
45
35
40
55
The average puretone thresholds were 30 decibels, right ear 
and 44 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and 96 
percent in the left ear.  

A June 2006 VA outpatient treatment record notes the 
Veteran's complaint of increasing tinnitus. 

On May 2008 VA audiological evaluation, audiometry revealed 
that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
25
30
25
LEFT
30
45
35
45
55

The average puretone thresholds were 29 decibels, right ear 
and 45 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 100 percent in each ear.  

C. Legal Criteria and Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In every instance where the schedule does not provide for a 0 
percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31.

In a claim for an increased rating, "staged" ratings may be 
warranted where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

        Otitis Media

Otitis is rated under Code 6200, which provides for a 10 
percent rating during suppuration, or with polyps.  38 C.F.R. 
§ 4.87.  The competent (medical) evidence of record does not 
show any period of time during the appeal period when the 
Veteran's otitis media was active.  No occasion of 
suppuration is shown, and polyps have not been noted.  On 
examination in March 2006 (with findings specific for 
otitis), the findings were completely negative for any active 
otitis.  The Veteran has not identified any instance during 
the pendency of this claim when he had an active episode of 
otitis with suppuration or polyps.  Consequently, a 
compensable rating for otitis media is not warranted at any 
time during the appeal period.  See 38 C.F.R. § 4.31.

        Bilateral Hearing Loss
        
Under the Note following Code 6200, associated hearing 
impairment is to be rated separately.  See 38 C.F.R. § 4.87.   

The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.   
To evaluate the degree of disability from service-connected 
defective hearing Table VI is used to determine a Roman 
numeral designation (I through XI), based on test results 
consisting of puretone thresholds and Maryland CNC test 
speech discrimination scores.  The numeric designations are 
then applied to Table VII to determine the appropriate rating 
for hearing impairment.  Where there is an exceptional 
pattern of hearing impairment (as defined in 38 C.F.R. 
§ 4.86) the rating may be based solely on puretone threshold 
testing (Table VIA).  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The only audiometry of record during the appeal period 
suitable for rating purposes is that on March 2006 and May 
2008 VA audiological evaluations.  

When the findings on March 2006 VA examination are compared 
to 38 C.F.R. § 4.85 Table VI, they are found to reflect Level 
I hearing acuity in each ear.  When the findings on May 2008 
VA examination are compared to 38 C.F.R. § 4.85 Table VI, 
they also are found to reflect Level I hearing in each ear.  
Under 38 C.F.R. § 4.85 Table VII, where there is level I 
hearing in each ear, a 0 percent rating under Code 6100 is 
warranted.  No certified audiometry shows an exceptional 
pattern of hearing that would warrant rating the disability 
under the alternate criteria in Table VIA.  38 C.F.R. § 4.85.  
Consequently, a schedular compensable rating for bilateral 
hearing loss is not warranted at any time during the appeal 
period. 

The Board has also considered whether referral for 
extraschedular consideration is indicated by the record.  The 
otitis media has been asymptomatic, and there is no objective 
evidence or allegation in the record of symptoms of, and/or 
impairment due to, hearing loss not encompassed by the rating 
assigned.  Therefore, the schedular criteria are not 
inadequate.  Furthermore, the disability picture presented by 
the otitis media/bilateral hearing loss disability is not 
shown to be exceptional; hospitalization for the 
disabilities, marked interference with employment due to the 
disabilities, or any other factors of such gravity are not 
shown.  Accordingly, referral for extraschedular 
consideration is not warranted.  38 C.F.R. § 3.321(b); Thun 
v. Peake, 22 Vet. App. 111 (2008).  Finally, the Veteran is a 
self-employed computer technician, and the matter of 
entitlement to a total disability rating based on individual 
unemployability is not raised by the record. 

The preponderance of the evidence is against the Veteran's 
claims; accordingly, the benefit of the doubt doctrine 
(38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102) does not apply.  
The claims must be denied.





ORDER

A compensable rating for otitis media is denied. 

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


